Citation Nr: 1710852	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  03-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicose veins of the right leg.  

2.  Entitlement to service connection for varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from March 2002 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) New York, New York.  The March 2002 decision denied service connection for bilateral varicose veins.

In August 2006, the Veteran presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  

In December 2006, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2008 order, the Court granted the Joint Motion of VA's General Counsel and counsel for the Veteran and vacated the Board's decision and remanded the claim.  In May 2008, the Board remanded the matter for additional development.  

In August 2008, the AOJ granted service connection for varicose veins of the right leg, representing a full grant of that portion of the appeal.  The Veteran thereafter appealed the decision that assigned a rating in excess of 10 percent for the disability.  

The Board denied service connection for varicose veins of the left leg, but vacated the decision in its own motion in a separate Board decision in July 2009 due to the receipt of additional evidence not considered at the time of the April 2009 decision.  The Board then remanded the matter for additional development in July 2009.

The Board remanded the matter of entitlement to a rating in excess of 10 percent for varicose veins of the right leg in a May 2012 remand.  Also in May 2012, the Board issued a decision denying entitlement to service connection for varicose veins of the left leg.  The Veteran appealed the Board's May 2012 decision denying service connection for varicose veins of the left leg to the Court.  In a Memorandum Decision dated in January 2014, the Court vacated the Board's decision denying service connection for varicose veins of the left leg and remanded the case. 

The claim of service connection for the left leg was remanded by the Board in October 2014.  

Both matters again are before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand of this case is warranted for issuance of an addendum medical opinion.  In December 2016, the attorney-representative argues for such an addendum to the April 2016 Artery and Vein Conditions Disability Benefits Questionnaire (DBQ).  

In October 2014, the Board sought an opinion regarding the etiology of the Veteran's claimed varicose veins of the left lower extremity in conformity with the Memorandum Decision.  The examiner was to opine whether it is at least as likely as not (50 percent probability or greater) that varicose veins of the left leg were incurred in service or are otherwise medically related to service.  In providing the requested opinion, the examiner was asked to specifically consider and address the Veteran's service treatment records, which document complaints of left leg cramps and pain in June 1990, as well as post-service treatment records.  It was noted that, while the examiner may consider the Veteran's assertions as to onset of left leg varicose veins, he/she was advised that a condition need not be observable in service to be related to service.  The examiner was asked to set forth all examination findings, along with the complete rationale for any conclusions reached.  

The Veteran's attorney argues that examiner's rationale given was wholly unsupported and non-compliant with remand directives.  Here, the Board notes that the rationale was as follows:

Military service does not lead to the development of varicose veins. There is no scientific or medical evidence to support such a relationship.

Under the circumstances, the Board finds that there has not been substantial compliance with the Board's 2014 remand directives.  As such, the Board concludes that remand is required to obtain an addendum VA opinion with supporting rationale.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board, in May 2012, ordered that an examiner ascertain the current severity and manifestations of the service-connected right varicose veins.  The examiner was to perform any and all studies, tests and evaluations deemed necessary.  In reporting all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, the examiner was to specifically indicate whether the Veteran has any of the following:

Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis; 

Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration pigmentation or eczema;

Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  

The Veteran's attorney argues that none of the above symptoms were discussed, listed or referenced, and that an addendum to ensure remand compliance is needed.  Here, the Board notes that the examiner noted simply no varicose veins of the left lower extremity on examination.  Because there was no comment or discussion on the presence or absence of persistent edema as specifically outlined in the remand directives, there has not been substantial compliance with the Board's 2012 remand directives.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2016 VA examination if available for an addendum opinion.  Specifically, obtain an addendum opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or greater) that varicose veins of the left leg were incurred in service or are otherwise medically related to service.

In providing the requested opinion, the examiner is must specifically consider and address the Veteran's service treatment records, which document complaints of left leg cramps and pain in June 1990, as well as post-service treatment records.  While the examiner may consider the Veteran's assertions as to onset of left leg varicose veins, he/she is advised that a condition need not be observable in service to be related to service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

As to the right leg varicose veins, the examiner must identify the severity and manifestations of his service-connected right varicose veins.  The examiner must specifically indicate whether the Veteran has any of the following:

*Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis;

*Persistent edema and stasis pigmentation or eczema with or without intermittent ulceration pigmentation or eczema;

*Persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, or the other information requested, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified medical professional.

2.  After completing the requested action, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his attorney-representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




